                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MNEMANIA, INC.,                       :      CIVIL ACTION
                      Plaintiff,      :
                                      :
          v.                          :
                                      :
MICHAEL EDWARD FORREST, d/b/a         :
FORREST WALKER FUNERAL HOME, :
FORREST FUNERAL SERVICES, and         :
ROBERT WALKER FUNERAL HOME, :
               Defendant.             :      No. 20-5209
                                  ORDER
     AND NOW, this 3rd day of June 2021, upon consideration of Plaintiff Mnemania, Inc.’s

Motion for Default Judgment (ECF No. 12) and Defendant Michael Edward Forrest d/b/a Forrest

Walker Funeral Home, Forrest Funeral Services, Robert Walker Funeral Home’s lack of

opposition thereto, and for the reasons explained in the accompanying Memorandum, it is hereby

ORDERED that Plaintiff’s Motion for Default Judgment (ECF No. 12) is GRANTED.

       It is FURTHER ORDERED that FINAL JUDGMENT is entered in favor of Plaintiff

Mnemania, Inc. and against Defendant Michael Edward Forrest, d/b/a Forrest Walker Funeral

Home, Forrest Funeral Services, and Robert Walker Funeral Home in the total amount of $1 in

nominal damages and attorneys’ fees and costs of $18,943.81.

       It is FURTHER ORDERED that Defendant, its agents, servants, employees, and all

persons acting under its permission be permanently enjoined from:

       A.     Using CREMSTAR and any other marks or names consisting of or including

CREMSTAR, whether in word or design form, trade name, company name, letterhead, domain

name, or designation that is confusingly similar to CREMSTAR, and further that is not at least a

safe distance away from CREMSTAR, or is otherwise confusingly similar to Mnemania’s
CREMSTAR trademark, and from any attempt to retain any part of the goodwill misappropriated

from Mnemania;

       B.      Using the name or mark CREMSTAR as a company name, trade name, on any

license to operate, or on any form of advertising, or promotion of the business, including but not

limited to Defendant’s websites, Facebook or any other such social media platform, on signage,

either inside the business or outside the business, on business cards, receipts, credit card machines,

or any other way customary in the industry;

       C.      Maintaining a fictitious entity registration with the Commonwealth of Pennsylvania

for “CREMSTAR OF GREATER PHILADELPHIA” or any other entity name that consists of or

contains the mark CREMSTAR;

       D.      Committing any acts calculated to cause the public or others to believe that

Defendant’s advertised or offered services originate from, are associated or affiliated with, or are

otherwise sponsored, approved, authorized, or endorsed by Mnemania; and

       E.      Otherwise infringing Mnemania’s trademarks or tradenames.

       IT IS FURTHER ORDERED THAT MNEMANIA IS HEREBY AUTHORIZED to:

       1)      Present a true and correct copy of this Order to the Commonwealth of Pennsylvania,

Secretary of State for the purpose of having the name “CREMSTAR OF GREATER

PHILADELPHIA” removed from Plaintiff’s business entity; and,

       2)      Present a true and correct copy of this Order to the Pennsylvania Funeral Board for

the purpose of having the name “CREMSTAR OF GREATER PHILADELPHIA” removed from

Plaintiff’s business entity; and,

       3)      Present a true and correct copy of this Order to Tucows, Inc. for the purpose of

having the name and trademark “CREMSTAR OF GREATER PHILADELPHIA” removed from
Defendant’s website, and/or to request permanent takedown of any website or webpage that uses

the name “CREMSTAR” in any form.

       DEFENDANT shall prepare, file with this Court, and serve upon Mnemania’s counsel

within 30 days after service of this Order upon Defendant, a written report, signed under oath, in

compliance with 15 U.S.C. § 1116, setting forth in detail the manner and form in which Defendant

has complied with this Order.

                                                            BY THE COURT

                                                             /s/ Chad F. Kenney
                                                            ________________________
                                                            CHAD F. KENNEY, JUDGE
